UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7804



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NEVILLE A. HUTCHINSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:01-cr-00206-JCC; 1:03-cv-00683-JCC)


Submitted:   March 29, 2007                 Decided:   April 4, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Neville A. Hutchinson, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Neville    A.   Hutchinson   seeks   to   appeal   the   district

court’s denial of several incomprehensible pleadings construed by

the court as post-judgment motions in Hutchinson’s 28 U.S.C. § 2255

(2000) proceeding.    By failing to challenge the district court’s

characterization of his pleadings or the grounds for denying

relief, Hutchinson has waived appellate review of the district

court’s order.   See 4th Cir. R. 34(b) (“The Court will limit its

review to the issues raised in the informal brief.”). Accordingly,

we deny a certificate of appealability and dismiss the appeal.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                 - 2 -